Citation Nr: 0125181	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  00-07 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating higher than 10 percent for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1973.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  Since 
the veteran timely appealed the initial 10 percent rating 
assigned for his post-traumatic stress disorder (PTSD), just 
after establishing his entitlement to service connection for 
this condition, the Board must consider the propriety of the 
initial rating-which includes determining whether he is 
entitled to a "staged" rating to compensate him for times 
since filing his claim when his PTSD may have been more 
severe than at other times during the course of his appeal.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDING OF FACT

Since August 17, 1998, the veteran has had only mild-to-
moderate occupational and social impairment due to the 
symptoms associated with his PTSD; his symptoms have been 
transient and effectively controlled by continuous medication 
and therapy, with only a slight decrease in his work 
efficiency and ability to perform occupational tasks during 
periods of even significant stress.


CONCLUSION OF LAW

The criteria have not been met for a rating higher than 10 
percent for the PTSD.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic 
Code 9411 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VA outpatient treatment records dated from September to 
December 1998 indicate that the veteran was participating in 
a group orientation to PTSD assessment and treatment 
procedures.  In October 1998, he complained of having trouble 
sleeping, and with flashbacks, and memory problems in the 
summer and early fall.  He was dressed in his postal service 
uniform.  Affect was full range but his mood was described as 
anxious.  He was tearful and exhibited psychomotor agitation.  
His sensorium was clear and his judgment was intact.  There 
was no evidence of psychotic symptoms.  He denied suicidal 
ideation or intention.  It was noted that he was married with 
two children and two other children from a prior marriage.  
He reported intense flashbacks typically triggered by smells 
leading to dissociative periods.  He had other re-
experiencing symptoms of nightmares and intrusive thoughts.  
He attempted to avoid memories of the war and external events 
that triggered the memories.  He suffered from insomnia and 
hypervigilance.  He had had possible dissociative episodes 
that had resulted in behavioral amnesia that would last about 
20 minutes.  These events had frightened him into seeking 
treatment.  His mood worsened with the frequency of intrusive 
recollections. PTSD was diagnosed with a Global Assessment of 
Functioning (GAF) at 59.  The treatment goals were to 
decrease re-experiencing and arousal from dissociative 
flashbacks of PTSD.  

On a VA examination in December 1998, history was recorded of 
the veteran's combat service as a Marine in the Republic of 
Vietnam.  He had been evaluated for an outpatient PTSD 
program.  He reportedly would be joining a group and having 
individual counseling.  He was taking some sleep medication 
but no psychotropic medication.  He had worked in a sheriff's 
office from 1973 until 1982, when he started to work for the 
postal service.  He reportedly was a union representative at 
the postal service.  Socially, he watched sporting events, 
read, went to parties and bowled.  He was married and went 
out to eat with his family.  He took family vacations.  There 
was no evidence of a restricted social life.  He admitted 
long-term problems with alcohol.  He had reduced and 
moderated his drinking.  On the physical examination, he 
showed no tics or unusual movements.  His general appearance 
and hygiene were termed good.  He was fully oriented to time, 
person, place, and situation.  Spontaneous speech was within 
normal limits.  There was no evidence of gross cognitive 
dysfunction.  His cooperation was excellent and he displayed 
a full range of affect.  He denied any suicidal or homicidal 
ideation.  There was no evidence of psychotic symptoms and he 
denied auditory and visual hallucinations.  When he saw a 
Vietnamese man cutting down a tree, he was reminded of 
Vietnam and became aroused and hypervigilant.  He remained 
extremely distressed whenever he thought of Vietnamese 
children who had been blown-up by a mine explosion.  

The veteran's PTSD symptoms recorded on the VA examination in 
December 1998 included intermittent nightmares, sometimes for 
three nights straight.  His distress was worse during the 
summer, when the weather was similar to that which he 
experienced during his active service in Vietnam.  His sleep 
was disturbed and he awakened frequently and had difficulty 
getting back to sleep.  He described smells with dreams that 
reminded him of his experiences in Vietnam.  At times he had 
been unable to sleep for three days after recalling events 
that took place in Vietnam.  He avoided talking about 
Vietnam, watching war movies, and fireworks.  He was jumpy 
and hypervigilant.  He denied excessive irritability, 
outbreaks of anger or difficulty concentrating.  He had 
periods of depression lasting a day or two that seemed to 
occur mainly after he had dreams of Vietnam.  He felt 
discouraged about his future and disappointed in himself.  He 
reportedly had a tendency to deny problems.  Mild PTSD was 
diagnosed.  The GAF was at 61.  It was noted that he had 
sleep problems and intermittent nightmares.  The examiner 
commented that the veteran had trouble with emotional 
closeness and had frequently used alcohol to numb himself and 
his feelings.  He tended to minimize his distress.  He 
admitted keeping himself extremely busy to reduce time to 
think about Vietnam.  He intentionally suppressed his 
feelings and thereby decreased his emotional upheaval.  His 
trauma-related symptoms were described as longstanding and 
played a role in his heavy drinking for many years.  He had 
moderated his drinking over the previous year.  He continued 
to have significant trauma-related symptoms, which were 
judged mild.  

VA outpatient treatment records dated from January 1999 to 
August 2000 show ongoing sessions for PTSD.  The veteran was 
very involved in the group process.  He had shown support for 
another group member who was in crisis.  On occasion he 
appeared sleepy from difficulty sleeping the previous night.  
He related a very relaxing family vacation, which he 
described as a new experience.  He expressed positive 
feelings about the group.  PTSD was characterized as stable.  
He reportedly slept only 3-4 hours a night.  He was later 
reported to be working hard and sleeping well as a result.  
He had found the group helpful in providing support and 
insight.  He continued with some memory problems.  His son 
was murdered in February 2000 after having graduated from 
college with plans to attend medical school.  He was 
described as amazingly calm about it, when seen in March 
2000.  He related receiving a lot of support from family and 
friends.  When seen two weeks later, he related keeping a lot 
in and crying one night about the loss of his son.  He 
expressed the feeling that he was being punished for what he 
had done in Vietnam.  

The veteran had a personal hearing on his appeal before a 
hearing officer at the RO in July 2000.  A complete 
transcript is of record.  He testified that he suffered from 
nightmares three or four times a week.  He awakened sweating 
and slept only 3 or 4 hours a night.  He sometimes cried, 
once or twice a week.  He thought of Vietnam quite a lot.  He 
had contemplated suicide, the last time having been in 1998.  
He testified that he became depressed easily, mainly after 
combat dreams, when he would just withdrew and get off by 
himself.  He stated that he became anxious easily and 
sometimes had panic attacks caused by getting nervous and 
thinking crazy things.  When he had these attacks he would 
get off by himself because he thought it was better when he 
got away from people.  He would go outside at night because 
he could not be closed-in too much.  He got crazy, closed-in.  
He isolated himself by going outside or taking a walk because 
he had to get away from people.  He had been becoming more 
angry.  He testified that he had no social life except that 
he and his wife went out for dinner.  He stated that he had 
missed five weeks total from work in the last year due to 
PTSD.  When he missed work, it was because of nightmares and 
depression with the need to be by himself.  He reportedly had 
used all his sick and annual leave.  He had received a 
warning from the postal service about his attendance and that 
if his absences continued more severe action would be taken.  
He received individual treatment from a VA psychiatrist 
almost every week.  He took medication for sleep and to calm 
him.  He had felt worse over the previous year.  He felt as 
if "stuff" had been brought out that he had been suppressing 
and he did not know what to do with everything by himself.  
He compared it to spilling marbles that were rolling all over 
the floor and he could not pick them all up at once.  He felt 
like he was by himself.  He had not been hospitalized for 
PTSD.  He had thought of going to the hospital during the 
periods that he had lost time for his job.  He planned to 
continue seeing his psychiatrist and his case worker once a 
week, each.  He testified that he was nervous in giving his 
testimony and it was not easy talking about things that he 
had been holding back.  

On a VA examination in August 2000, it was noted that the 
veteran was working full time for the postal service as a 
letter carrier and had been employed there since 1982.  He 
stated that his social contacts had decreased somewhat 
because he wanted to avoid drinking.  He reportedly had 
experienced blackouts in the past due to alcohol consumption 
and he was pleased that he no longer drank.  He continued to 
suffer from insomnia, for which he took medication, and 
nightmares.  He also reported occasional and brief intrusive 
thoughts related to PTSD.  He stated that he would have a day 
or two when he was "okay" before the symptoms of PTSD 
recurred.  The episodes of feeling "okay" occurred at least 
twice a week.  There reportedly was no definite social 
impairment or lost time from work.  He would experience 
stress on the job from trying to meet high expectations.  
There was no impairment of thought processes, impairment of 
communication, delusions, hallucinations, psychotic symptoms, 
inappropriate behavior, suicidal ideas, nor evidence of 
obsessive or ritualistic behavior.  He could take care of his 
personal hygiene and activities of daily living.  He was 
alert, oriented, and coherent, with clear speech  Use of 
language was normal.  Long and short-term memory was intact.  
Rate and flow of speech was within normal limits.  He 
complained of anxiety that was sometimes episodic and 
possibly resembled panic attacks but such had not been 
clearly diagnosed in the past.  He reportedly felt depressed 
three or four times a week.  His depression was manifested by 
a feeling of sadness and a sense of being down.  He indicated 
that he generally covered up his depression because he did 
not want to expose his family to his depressed feelings.  His 
impulse control was termed quite adequate.  He took 
medication for anxiety and insomnia.  He was described as 
competent to handle his funds.  The diagnosis was PTSD 
with an intensity or severity similar to that at the time of 
the last examination by the veteran's description.  His GAF 
was at 79.  

VA outpatient treatment records show, in August 2000, that 
the veteran was doing "ok" and wanted to be in a PTSD group.  
He was described as alert and calm.  Mood and sleep were 
termed stable.  He was not depressed but felt stressed and 
held a lot in.  He was working full time and was off on 
Mondays.  An anger management group or stress coping therapy 
group was recommended.  Stable PTSD was assessed.  In 
September 2000, the assessment of stable PTSD was continued.  

As alluded to earlier, the veteran is appealing the initial 
10 percent rating assigned for his PTSD following the grant 
of service connection for this condition.  So his present 
level of disability is not entirely dispositive-but rather, 
the Board also must consider the entire period since he 
initially filed his claim and compensate him for times when 
his PTSD may have been more severe than at others.  
This process of analysis is commonly referred to as a 
"staged" rating, and it raises the possibility of assigning 
separate ratings for separate periods of time to compensate 
the veteran for fluctuations in the severity of his PTSD.  
See Fenderson, 12 Vet. App. at 126.  

In general, however, ratings are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In a February 1999 rating decision, the RO determined the 
veteran's 
service-connected PTSD was 10 percent disabling and assigned 
an effective date of August 17, 1998.  Accordingly, the issue 
on appeal is whether his PTSD has been more than 10 percent 
disabling since that date.


The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411. Under DC 9411, a 10 percent 
evaluation will be assigned where there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is warranted where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), 
due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A GAF score of 59 according to DSM-IV, which VA adopted and 
incorporated into 38 C.F.R. §§ 4.125 and 4.126, indicates the 
veteran suffers from "moderate" symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) 
or "moderate" difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A score of 61 indicates that he is suffering from 
some "mild" symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy or theft within the 
household), but generally functions pretty well and has 
meaningful interpersonal relationships.  A score of 79 
indicates that, if symptoms are present, they are "transient" 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after a family argument), and there 
is no more than "slight" impairment in social, occupational, 
or school functioning (e.g., temporarily falling behind in 
schoolwork).  See Quick Reference to the Diagnostic Criteria 
from DSM IV 47 (American Psychiatric Association 1994).

The Board further notes that, although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an all inclusive or exhaustive list of 
symptomatology that may be considered for a higher rating.  

The veteran's subjectively reported symptoms and descriptions 
of his PTSD appear to be far worse than the objective 
clinical manifestations indicate, especially with respect to 
his degree of occupational and social adjustment.  His 
complaints also have been contradictory or conflicting from 
one examination or clinical visit to the next.  In October 
1998, he described sleeping problems, flashbacks and memory 
problems, but the subsequent and more complete rating 
examination in December 1998 showed that he had been working 
for the postal service since 1982, was a union representative 
there, and had a social life that included parties, bowling, 
watching sporting events and eating out with his family.  It 
also was reported that there was no restriction on his social 
life.  Periods of amnesia reported in October 1998 supposedly 
had been associated with drinking, which he had been able to 
successfully moderate since.  The December 1998 mental status 
examination showed that he had no cognitive dysfunction.  His 
GAF in October 1998 indicated only "moderate" social and 
industrial impairment and his December 1998 GAF indicated 
essentially the same thing-in fact, it was even slightly 
better with only "mild" symptoms and some social and 
industrial impairment.  

VA clinical records in 1999 and 2000 reflect that the PTSD 
symptoms remained, but the veteran had positive feelings and 
his PTSD was "stable."  Unfortunately, he also had to cope 
with his son's death, and this was associated with some 
crying and the feeling that he was being punished.  While he 
testified to very significant social and occupational 
problems due to his PTSD, such as having to regularly isolate 
and go off by himself and such extreme lost time from work 
that he had received a warning about it, the clinical records 
do not substantiate those problems to an extent that would 
warrant a rating higher than 10 percent.  The August 2000 VA 
examination, less than a month following his hearing 
testimony, indicated no lost time from work, only occasional 
and brief intrusive thoughts, and no definite social 
impairment.  Furthermore, both his long- and short-term 
memory was intact, i.e., virtually unimpaired.  He also was 
able to control his depression, and it was not indicated that 
he coped by getting away by himself.  His GAF score at that 
time, the most recent measure, was indicative of only 
"transient" symptoms, if any, with expectable behavioral 
reactions and not more than "slight" social and occupational 
impairment.  Subsequently dated outpatient clinical records 
continue to show a stable mood and sleep pattern, as well as 
full-time working, a calm demeanor, and ultimately stable 
PTSD.  For these reasons, on the basis of the totality of the 
objective medical evidence, the Board finds that the degree 
of social and occupational impairment from the PTSD has not 
been more than 10 percent disabling at any time since August 
17, 1998.  Consequently, since this represents the maximum 
level of disability since that date, there is no legal basis 
to assign a "staged" rating for even greater disability-
albeit only temporary, pursuant to Fenderson.

The Board further notes that the RO expressly considered and 
declined to refer this case to the VA Undersecretary for 
Benefits or to the Director of VA's Compensation and Pension 
Service for the possible assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  That regulation 
permits this to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, and the 
field station is authorized to refer the case to the 
Undersecretary for Benefits or to the Director of VA's 
Compensation and Pension Service for the assignment of an 
extraschedular evaluation commensurate with the average 
impairment of earning capacity.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded, by regulation, from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
But having reviewed the record with these special criteria in 
mind, the Board finds no rational basis for further action on 
this question.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  
Therefore, the benefit of the doubt doctrine is not 
applicable, and the claim must be denied.  38 C.F.R. § 4.3, 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

Lastly, in denying this claim for a higher rating for the 
PTSD, the Board is mindful of the Veterans Claims Assistance 
Act of 2000 (the "VCAA").  See generally VCAA, Pub.  L. No. 
106-475, 114 Stat. 2096.  However, the explicit provisions of 
the VCAA, as implemented by new regulations, include the 
following:

§ 5103A.  Duty to assist claimants  

(a) DUTY TO ASSIST. -- (1) The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  

(2) The Secretary is not required to provide assistance to a 
claimant under this section if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

(3) The Secretary may defer providing assistance under this 
section pending the submission by the claimant of essential 
information missing from the claimant's application.  

(b) ASSISTANCE IN OBTAINING RECORDS. -- (1) As part of the 
assistance provided under subsection (a), the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  

(2) Whenever the Secretary, after making such reasonable 
efforts, is unable to obtain all of the relevant records 
sought, the Secretary shall notify the claimant that the 
Secretary is unable to obtain records with respect to the 
claim.   Such a notification shall --

(A) identify the records the Secretary is unable to obtain;

(B) briefly explain the efforts that the Secretary made to 
obtain those records; and

(C) describe any further action to be taken by the Secretary 
with respect to the claim.  

(3) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  

(c) OBTAINING RECORDS FOR COMPENSATION CLAIMS. -- In the case 
of a claim for disability compensation, the assistance 
provided by the Secretary under subsection (b) shall include 
obtaining the following records if relevant to the claim: 

(1)  The claimant's service medical records and, if the 
claimant has furnished the Secretary information sufficient 
to locate such records, other relevant records pertaining to 
the claimant's active military, naval, or air service that 
are held or maintained by a governmental entity.  

(2) Records of relevant medical treatment or examination of 
the claimant at Department health- care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records.  

(3) Any other relevant records held by any Federal department 
or agency that the claimant adequately identifies and 
authorizes the Secretary to obtain.  

(d) MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. --

(1) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

(2) The Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  

(e) REGULATIONS. -- The Secretary shall prescribe regulations 
to carry out this section.

§ 5107. Claimant responsibility; benefit of the doubt

(a) CLAIMANT RESPONSIBILITY. -- Except as otherwise provided 
by law, a claimant has the responsibility to present and 
support a claim for benefits under laws administered by the 
Secretary.  

(b) BENEFIT OF THE DOUBT. -- The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 475, 
114 Stat. 2096 (2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R § 3.156(a)); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In this particular case, the Board finds that all relevant 
evidence necessary for an equitable resolution of the issue 
on appeal has been identified and obtained.  The Board also 
finds that the veteran has been apprised on multiple 
occasions of the evidence necessary to complete his 
application for a higher rating for his PTSD.  The evidence 
of record includes his service medical records (SMRs), 
records of his treatment during the years since service, 
statements from his treating physicians, reports of his VA 
rating examinations, and his own personal statements a well.  
Additionally, the RO has sent numerous letters to him 
advising him of the specific type of evidence required to 
complete his claim for a higher rating for his PTSD, and he 
has responded by identifying all health care providers who 
have treated his service-connected disability.  He also has 
had the opportunity to testify at a hearing, which was held 
in July 2000.  And the Board is unaware of any additional 
evidence, not already of record, which would be relevant to 
his appeal.  Therefore, no further notification or assistance 
is required by the VCAA.  See, too, McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on 

VA with no benefit flowing to the veteran are to be avoided).  
VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  


ORDER

The claim for a rating higher than 10 percent for the PTSD is 
denied.  


		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 



